DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 18 August 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitations, “cause the spectrum analyzer to scan, at a first location of the mobile robot within the room for a surveillance 
Regarding claim 1, Applicant provides the claim limitation, “modify the map of the room to include information representative of the scan at the first location”, however, based on the currently provided claim language, it is unclear what the metes and bounds regarding the claimed “information representative of the scan” encompass, and 
	Regarding claims 2-10, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 6, Applicant provides the claim limitation, “wherein the information representative of the scan is a likelihood of a presence or absence of a surveillance device at the first location”, however, based on the currently provided claim language, it is unclear what the metes and bounds regarding the claimed “likelihood of a presence or absence of a surveillance device” encompass, and therefore claim 6 is rendered indefinite.  Specifically, it is unclear based on the currently provided claim language if the “likelihood of a presence or absence of a surveillance device” is simply if the device is present or absent, or alternatively if the claimed “likelihood” is based on a 
Regarding claim 11, Applicant provides the claim limitations, “scanning, by a spectrum analyzer of the mobile robot, at a first location of the mobile robot within the room for a surveillance device” and “navigating, by the mobile robot, to the second location within the room to scan for a surveillance device”, however, based on the currently provided claim language, it is unclear what the metes and bounds regarding “a surveillance device” encompasses, and therefore claim 11 is rendered indefinite. Specifically, it is unclear, if the claimed “surveillance device” is a camera, a microphone, some kind of sensor to detect the presence/proximity of a person and/or characteristic within the environment (i.e. odor, temperature, smoke, etc.), or some other variation and/or combination thereof, and therefore the claim is rendered indefinite.  Additionally, based on the currently provided claim limitations noted herein, it is unclear if the “surveillance device” provided in the first noted limitation is the same or different “surveillance device” provided in the second noted limitation herein, and as such, claim 11 is again rendered indefinite.  Specifically, it is unclear based on the currently provided claim language, if the first and second claimed surveillance devices being scanned for are the same type of surveillance devices, for instance, both surveillance devices being scanned for are cameras, or microphones or sensors, or alternatively, if the claimed surveillance devices are from a group consisting of at least one or more of a camera, microphone and/or sensors, or some other combination and/or variation 
Regarding claim 11, Applicant provides the claim limitation, “modifying, by the mobile robot, the map of the room to include information representative of the scan at the first location”, however, based on the currently provided claim language, it is unclear what the metes and bounds regarding the claimed “information representative of the scan” encompass, and therefore claim 11 is rendered indefinite.  Specifically, based on the currently provided claim language and further given the broadest reasonable interpretation of said claim language, it is unclear if the information representative of the scan that is utilized to modify the map of the room is information related to a location of a detected object (i.e. surveillance device), or alternatively, if the information is related to a probability (i.e. likelihood, percentage, etc.) that an object (i.e. surveillance device) is present at the first location, or alternatively if the information is related to a type of detected object (i.e. surveillance device, type of signal, etc.), or further if the information is related to whether or not the particular (i.e. first, second, etc.) location has been scanned, or some variation, alternative and/or combination thereof.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 12-20, these claims are either directly or indirectly dependent upon independent claim 11, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 16, Applicant provides the claim limitation, “wherein the information representative of the scan is a likelihood of a presence or absence of a 

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al (US 2017/0225336 A1, hereinafter Deyle) in view of Fong et al (US 2019/0212752 A1, hereinafter Fong) and further in view of Theobald (US 9,720,414 B1).
Regarding claim 1, Deyle discloses a mobile robot, comprising: 
a motorized base (Figure 7, navigation system 710) configured to move the mobile robot throughout a room (Figure 7; at least as in paragraphs 0091-0093); 
a wireless transceiver (Figure 7, communication interface 714) configured to communicatively couple to a security system (Figure 7, security system 734) (Figure 7; at least paragraphs 0091, 0095 and 0107); 
a robot body (Figure 6A, body portion 604) on the motorized base comprising one or more sensors and/or scanners for detecting objects, obstacles, paths or individuals within a proximity of the robot (Figure 7; at least as in paragraphs 0099-0100 and 0102); and 
a controller (not shown, but at least as disclosed in paragraph 0091, wherein the robot includes one or more hardware processors or controllers configured to perform various functionalities) configured to: 
access a map of the room in which the mobile robot is located (Figure 7, paragraphs 0091-0093 and 0107-0109); 

modify the map of the room to include information representative of the scan at the first location (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109, wherein the semantic map is updated based on received information from the cameras 722 and/or scanners 726); 
identify a second location within the room that has not be scanned using the accessed map (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109, wherein said robot continues to navigate within an area based on a security protocol and subsequently generates or updates a semantic map); and 
cause the motorized base to navigate to the second location within the room for scanning for a surveillance device (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109, wherein said robot continues to navigate within an area based on a security protocol and subsequently generates or updates a semantic map).  Deyle is silent specifically regarding wherein the robot further comprises a spectrum analyzer configured to measure signals from electronic devices, and further wherein said spectrum analyzer is utilized to scan within a room for a surveillance device.
	Fong teaches a mobile robotic system that navigates through an environment and utilizes one or more sensors and/or modules to identify objects within said 
	Theobald teaches a mobile robot that includes at least one security sensor configured with a sensor system of a robot. Theobald goes on to teach wherein said security sensor may include a spectrometer (i.e. spectrum analyzer) for detecting particular items and/or objects.  Theobald further teaches wherein based on a security scan by said security sensor, one or more items/objects may be identified and evaluated to determine if said item/object is an allowable item/object or alternatively a prohibited item/object (Figure 2; at least as in column 4, lines 22-38 and column 17, 
Regarding claim 2, in view of the above combination of Deyle, Fong and Theobald, Deyle further discloses wherein accessing the map of the room further comprises: capturing images of the room using a camera mounted to the mobile robot while navigating within the room; and generating a map of the room based on the captured images (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109).
Regarding claim 3, in view of the above combination of Deyle, Fong and Theobald, Deyle further discloses wherein the spectrum analyzer is mounted on an arm of the mobile robot coupled to the robot body (at least as in paragraph 0114, wherein one or more sensors may be provided (i.e. located, provided, etc.) in one or more arms of the mobile robot).
Regarding claim 4, in view of the above combination of Deyle, Fong and Theobald, Fong further discloses wherein the information representative of the scan is a detected signal that may originate from a detected surveillance device (Figures 3 & 5A-6B; at least as in paragraphs 0120-0122 and 0137-0140).
Regarding claim 5, in view of the above combination of Deyle, Fong and Theobald, Deyle further discloses wherein the controller is further configured to: generate a heat map indicating locations within the room that the mobile robot has scanned for surveillance devices (at least as in paragraph 0268).
Regarding claim 6, in view of the above combination of Deyle, Fong and Theobald, Fong further discloses wherein the information representative of the scan is a likelihood of a presence or absence of a surveillance device at the first location (Figures 3 & 5A-6B; at least as in paragraphs 0120-0122 and 0137-0140).
Regarding claim 7, in view of the above combination of Deyle, Fong and Theobald, Fong further discloses wherein responsive to the likelihood of the presence of a surveillance device exceeding a threshold, notifying a security personnel (Figures 3 & 5A-6B; at least as in paragraphs 0120-0122 and 0137-0140).
Regarding claim 11, Deyle discloses a method comprising: 
accessing, by a mobile robot, a map of a room in which the mobile robot is located (Figure 7, paragraphs 0091-0093 and 0107-0109); 
scanning, by one or more sensors and/or scanners of the mobile robot, at a first location of the mobile robot within the room for a surveillance device (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109, wherein the cameras 722 and scanners 726 are utilized to detect object, obstacles and/or individuals in proximity to said robot); 
modifying, by the mobile robot, the map of the room to include information representative of the scan at the first location (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109, wherein the semantic map is updated based on received information from the cameras 722 and/or scanners 726); 

navigating, by the mobile robot, to the second location within the room to scan for a surveillance device (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109, wherein said robot continues to navigate within an area based on a security protocol and subsequently generates or updates a semantic map).  Deyle is silent specifically regarding wherein the robot further comprises a spectrum analyzer configured to measure signals from electronic devices, and further wherein said spectrum analyzer is utilized to scan within a room for a surveillance device.
	Fong teaches a mobile robotic system that navigates through an environment and utilizes one or more sensors and/or modules to identify objects within said environment and correspondingly updates a map of said environment based on said detected information.  Fong goes on to teach wherein said sensors include imaging sensors which may include one or more types of cameras that may identify objects based on detected (i.e. monitored, sensed, etc.) frequencies of objects within an electromagnetic spectrum and/or detected signal strength. Fong further teaches wherein particular objects are identified based on received sensor data and updated in the environment map in which said robot is located (Figures 3 & 5A-6B; at least as in paragraphs 0120-0122 and 0137-0140).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Deyle, to include Fong’s teaching of detecting objects based on their frequencies in a given 
	Theobald teaches a mobile robot that includes at least one security sensor configured with a sensor system of a robot. Theobald goes on to teach wherein said security sensor may include a spectrometer (i.e. spectrum analyzer) for detecting particular items and/or objects.  Theobald further teaches wherein based on a security scan by said security sensor, one or more items/objects may be identified and evaluated to determine if said item/object is an allowable item/object or alternatively a prohibited item/object (Figure 2; at least as in column 4, lines 22-38 and column 17, lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Deyle, as modified by Fong above, to include Theobald’s teaching of utilizing a security sensor (i.e. spectrometer) to detect particular items and/or objects within an environment in which the mobile robot is located and determine if they are permitted or not, since Theobald teaches wherein such a sensor more accurately identifies a particular item and/or object proximate to said mobile robot.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Deyle, Fong and Theobald, as they are all directed towards mobile robotic devices for detecting objects proximate to said mobile robot within an environment in which said 
Regarding claim 12, in view of the above combination of Deyle, Fong and Theobald, Deyle further discloses wherein accessing the map of the room further comprises: capturing images of the room using a camera mounted to the mobile robot while the mobile robot navigates within the room; and generating a map of the room based on the captured images (Figure 7, paragraphs 0091-0093, 0099-0102 and 0107-0109).
Regarding claim 13, in view of the above combination of Deyle, Fong and Theobald, Deyle further discloses wherein the spectrum analyzer is mounted on an arm of the mobile robot (at least as in paragraph 0114, wherein one or more sensors may be provided (i.e. located, provided, etc.) in one or more arms of the mobile robot).
Regarding claim 14, in view of the above combination of Deyle, Fong and Theobald, Fong further discloses wherein the information representative of the scan is a detected signal that may originate from a detected surveillance device (Figures 3 & 5A-6B; at least as in paragraphs 0120-0122 and 0137-0140).
Regarding claim 15, in view of the above combination of Deyle, Fong and Theobald, Deyle further discloses the method further comprising: generating a heat map indicating locations within the room that the mobile robot has scanned for surveillance devices (at least as in paragraph 0268).
Regarding claim 16, in view of the above combination of Deyle, Fong and Theobald, Fong further discloses wherein the information representative of the scan is a likelihood of a presence or absence of a surveillance device at the location (Figures 3 & 5A-6B; at least as in paragraphs 0120-0122 and 0137-0140).
Regarding claim 17, in view of the above combination of Deyle, Fong and Theobald, Fong further discloses wherein responsive to the likelihood of the presence of a surveillance device exceeding a threshold, notifying a security personnel (Figures 3 & 5A-6B; at least as in paragraphs 0120-0122 and 0137-0140).

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes wherein claims 8-10 and 18-20 are still currently rejected under 35 USC 112(b), or second paragraph, as outlined above, and as such would need to overcome the 35 USC 112 rejections in order to place the claims in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664